Title: From John Adams to Benjamin Waterhouse, 23 February 1819
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir—
Quincy Feb’y 23d—’19

Enclosed is your letter to me of Feb’y 10th wh’ I return to you as you request—
I wrote to the President in your favour in as strong terms as I could pen—it is a rule as well established as it is indispensible, that the President shall answer no letters, recommendations, or testimonies, in favour of candidates for  office, accordingly, although Mr. Monroe did not answer my letter in your favour, yet he condescended to whisper to a friend a kind of apology to me, for having appointed Mr. Lovell—the representations to him of the merit of Mr. Lovell, had been so strong that he thought it his duty to appoint him,. This Mr. Lovell I never saw, nor heard of such a person,. till I heard of his appointment—I cannot but rejoice that a grandson of the one of the oldest & steadiest friends I ever had, has a grandson who supports a good character,. I wish with all my heart that some better fortune may attend you—but I know not any way in which I can promote it—. but it is a fixed principle with me, never to remove an able and faithful officer—to make way for any other—Though I could not write the body of this letter—I hope I shall be able in half an hours time to write the name of y’r friend & servant

John Adams